Citation Nr: 0801105	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  04-34 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 0 percent 
disabling for hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel







INTRODUCTION

The veteran served on active duty from February 1969 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 RO decision, which 
granted service connection for hepatitis C with a history of 
infectious hepatitis and assigned an evaluation of 0 percent, 
effective December 29, 2003.

The Board notes that the veteran specified on his April 2004 
Notice of Disagreement (NOD) that he disagreed with the 
effective date assigned for his diabetes mellitus, type II, 
and related conditions, and the denial of his claim for 
service connection for peripheral neuropathy of the feet and 
lower extremities.  The veteran was granted an earlier 
effective date for his diabetes mellitus, type II, with 
erectile dysfunction in a September 2004 RO decision.  In an 
October 2005 RO decision, the veteran was granted service 
connection for peripheral neuropathy of the bilateral lower 
extremities.  These decisions were complete grants of 
benefits with respect to these issues.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  It is also notable 
that the veteran never expressed any disagreement with the 
assigned earlier effective date.  Therefore, the issue of 
entitlement to an evaluation in excess of 0 percent disabling 
for hepatitis C is the only issue currently before the Board. 

The Board also notes that the veteran did not perfect an 
appeal for a claim for an earlier effective date for 
peripheral neuropathy following receipt of a statement of the 
case in April 2006; as such, this matter is not on appellate 
review and will not be discussed in the following decision.



FINDING OF FACT

The veteran's hepatitis C is characterized by his assertions 
of nausea and right side pain.  
CONCLUSION OF LAW

The criteria for a disability rating in excess of 0 percent 
for hepatitis C have not been met.  See 38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.321, 4.114, Diagnostic Code 7354 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

        I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  
	
A VCAA letter was initially provided to the veteran in 
January 2004 prior to the adjudication of his claim in March 
2004; this letter fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 187.  
This letter informed the veteran of how to substantiate his 
claim of service connection for hepatitis and he was also 
informed of how to substantiate a claim for an increased 
rating.  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The veteran was later issued a February 2006 letter 
which again informed him that in order to substantiate his 
claim he needed to present evidence of increased 
symptomatology.  He was also told that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to VA.  See Pelegrini II, at 
120-121.  In his informal hearing presentation, he indicated 
he had no additional evidence or argument to submit.

It is also noted that the August 2004 Statement of the Case 
(SOC) and October 2005 Supplemental Statement of the Case 
(SSOC) articulated the criteria for a higher rating and an 
analysis of the evidence.  Further, since the claim for an 
increased rating is being denied, the matter of the 
assignment of an effective date is moot. 

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran with a VA examination in February 
2004.  There is no objective evidence indicating that there 
has been a material change in the severity of the veteran's 
service-connected disability since he was last examined.  See 
38 C.F.R. § 3.327(a) (2007).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95.  The February 2004 VA 
examination report is thorough and consistent with 
contemporaneous VA treatment records.  The Board notes that 
this examination was not conducted solely to assess the 
veteran's hepatitis C.  However, this disability was in fact 
addressed throughout the examination.  The examination in 
this case is adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions in civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2007).  VA 
must consider whether the veteran is entitled to "staged" 
ratings to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2007).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  

The veteran was initially granted service connection for 
infectious hepatitis in an April 1971 rating decision.  The 
evaluation he was assigned for this disability fluctuated for 
a period of time until February 1974, when he was assigned an 
evaluation of 0 percent under Diagnostic Code 7345.  Since 
February 1974, the veteran's noncompensable evaluation has 
remained static.  In a March 2004 rating decision, the 
veteran was granted service connection for hepatitis C with a 
history of infectious hepatitis and assigned a 0 percent 
evaluation, effective December 29, 2003, under Diagnostic 
Code 7354.

According to Diagnostic Code 7354, a 0 percent rating is 
assigned for nonsymptomatic hepatitis C.  A 10 percent rating 
is assigned for intermittent fatigue, malaise, and anorexia, 
or; incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past twelve-month 
period.  A 20 percent rating is assigned for daily fatigue, 
malaise, and anorexia (without weight loss or hepatomegaly), 
requiring dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  A 40 percent rating is assigned for daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period.  A 60 percent rating is assigned for daily 
fatigue, malaise, and anorexia, with substantial weight loss 
(or other indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.  A 100 percent rating is assigned for near- 
constant debilitating symptoms (such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain).  38 C.F.R. § 4.114, Diagnostic Code 7354 
(2007).

In order to increase the rating of the veteran's hepatitis C 
to a compensable evaluation, the veteran must meet the 
criteria of at least a 10 percent rating under Diagnostic 
Code 7354.  

In February 2004, the veteran underwent a VA examination.  At 
this time, it was noted that the veteran had been diagnosed 
with hepatitis C a few months prior to the examination.  It 
was also noted that the veteran gave a history of hepatitis 
after returning from Vietnam and was hospitalized in 1970 for 
10 days for jaundice.  The veteran denied any recurrent 
hospitalization since that time.  The veteran also denied any 
history of nausea, vomiting, hematemesis, melena, or 
weakness.

The medical evidence of record indicates that the veteran was 
scheduled to start Interferon/Ribavirin treatment on April 
30, 2004.  See VA Medical Center (VAMC) letter, April 2004.  
VAMC treatment records from April and July 2005 reflect that 
the veteran's hepatitis C was stable and at grade 1, stage 2.  

The Board notes that the veteran has complained of some 
feelings of nausea, and right side pain for a period of 3 
days prior to outpatient treatment in 2005.  See VAMC 
treatment records, October 2004 and February 2005.  However, 
the evidence of record does not show that the veteran's 
hepatitis C has resulted in intermittent fatigue, malaise, 
and anorexia, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least one week, but less than two weeks, during the past 
twelve-month period.

Despite the veteran's assertions that his disability is more 
severe than his current evaluation reflects, there is no 
indication in the veteran's VA or private treatment records 
that his symptoms warrant an increased rating under this 
diagnostic code.  The claims folder contains no evidence 
indicating that the veteran's nausea or right side pain have 
resulted in incapacitating episodes lasting at least one 
week, and none of the other criteria for a 10 percent rating 
have been reflected by the medical evidence of record.  
Therefore, the Board finds that the veteran is adequately 
compensated with his current rating.  A higher rating is not 
warranted.  

There are no other relevant diagnostic code sections for 
consideration for the veteran's hepatitis C.

The Board acknowledges the veteran's assertions that his 
disability warrants a higher rating.  See Written Brief 
Presentation, December 2007.  The veteran can attest to 
factual matters of which he had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding severity are not competent.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  While the veteran is 
competent to report what comes to him through his senses, he 
does not have medical expertise.  See Layno v. Brown, 6 Vet. 
App. 465 (1994).  

In addition, the Board has considered the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  In this regard, 
the veteran has not identified any specific factors which may 
be considered to be exceptional or unusual in light of VA's 
schedule of ratings.  There is no evidence that the veteran 
requires frequent or lengthy periods of hospitalization for 
his hepatitis C, and there is no evidence of any finding of 
exceptional limitation beyond that contemplated by the 
schedule of ratings.  The Board finds that the 0 percent 
evaluation adequately reflects the clinically established 
impairment experienced by the veteran.  As such, referral for 
extraschedular consideration is not warranted.

The Board concludes that the preponderance of the evidence is 
against the claim for an increased rating, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of 
evidence.  See generally Gilbert, supra; Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).




ORDER

Entitlement to an evaluation in excess of 0 percent disabling 
for hepatitis C is denied.





____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


